 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Case No.: 19CR4551-JAH
12                                        Plaintiff,
                                                           ORDER ACCEPTING
13   v.                                                    PREPAYMENT OF RESTITUTION
14   NIMESH SHAH,
15                                       Defendant.
16
17         Upon motion of the Parties, (Doc. No. 20), and good cause appearing, IT IS
18   HEREBY ORDERED the Clerk of Court accept the Defendant’s restitution payment prior
19   to sentencing, and that the payment be applied to Defendant’s restitution obligation upon
20   entry of judgment in this matter.
21         IT IS SO ORDERED.
22
23
24   DATED: March 6, 2020
25
26                                                     _________________________________
                                                       JOHN A. HOUSTON
27                                                     UNITED STATES DISTRICT JUDGE
28

                                                       1
                                                                                    19CR4551-JAH
